Citation Nr: 1416182	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including anxiety and depression and as secondary to the service-connected residuals of a fracture of the right ring finger.

2.  Entitlement to service connection for right elbow epicondylitis, also including as secondary to the service-connected residuals of the fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


REMAND

The Veteran served on active duty from October 1960 to October 1962.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May 2010 and June 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In his November 2013 substantive appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  The hearing was scheduled for March 19, 2014, at the RO in San Antonio, Texas.  But on February 27, 2014, so the month prior to the hearing, the Veteran submitted a statement in support of claim (VA Form 21-4138) through his representative requesting that the hearing be rescheduled, essentially because of his age and resultant difficulty in traveling to the RO in San Antonio.  See 38 C.F.R. § 20.704(c).  As he has shown the requisite good cause, the Board is granting this motion to reschedule his hearing.  He is entitled to this hearing before deciding his appeal.  38 C.F.R. §§ 3.103(c)(1), 20.700(a), 20.704 (2013).  Since the RO, rather than the Board, schedules and reschedules the type of hearing he has requested, the Board must remand his claims to reschedule the hearing.

Accordingly, his claims are REMANDED for the following action:

Reschedule the Veteran's Travel Board hearing.  Also apprise him that he instead could have a videoconference hearing before the Board, if he prefers, such as because it perhaps could be held sooner.  Schedule whichever type of Board hearing he elects to have.  Also notify him of the date, time and location of the hearing, and put a copy of this notification letter in his claims file.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

